                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  PHILLIP JOHN ROBERSON, JR.                                        CIVIL ACTION
  VERSUS                                                            NO. 20-2488
  SHERIFF JERRY LARPENTER,                                          SECTION “D”(4)
  MAJOR STEPHEN BERGERON


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Phillip John Roberson, Jr.’s 42 U.S.C. § 1983 claims

against defendants Sheriff Jerry Larpenter and Major Stephen Bergeron are dismissed with

prejudice pursuant to Fed. R. Civ. Proc. 41(b), and otherwise for failure to prosecute and

otherwise as frivolous and/or for failure to state a claim for which relief can be granted

under 28 U.S.C. § 1915e(2), § 1915A and 42 U.S.C. § 1997e.

              New Orleans, Louisiana, this ____                   July
                                           12th day of _________________________, 2021.




                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
